EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Emery on 02/04/2022.

The application has been amended as follows: 

Claim 1: A twin screw extruder for producing a fiber-reinforced resin composition, in which a thermoplastic resin and roving-like reinforced fibers are fed and the reinforced fibers are defibrated and cut to be dispersed and kneaded in the thermoplastic resin, the extruder comprising:
a plate-shaped blade protruding from an inner surface of a cylinder [and facing a helical screw surface of a screw]toward helical screw elements having a pitch, a length [direction] of the blade being directed in a [cylinder]screw axis direction is greater than the pitch; and
a height adjuster configured to adjust a gap between the blade and the screw.
Claim 5: Cancelled
Claim 6: replaced “claim 5” with --claim 1--
Claim 7: Cancelled
Claim 8: A cylinder for a twin screw extruder comprising:
	A plate-shaped blade protruding inward toward helical screw elements along a screw axis [a cylinder axis] further than an inner surface of the cylinder in a direction perpendicular to [a cylinder]the screw axis, a length direction of the blade being directed in [a cylinder]the screw axis direction is greater than a set pitch of screw elements of the screw[, a length of the blade along the length direction is equal to or greater than a set pitch of screw elements of a screw].

Claim 11: Cancelled
Claim 13: Cancelled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1 or 8 of a twin screw extruder and cylinder comprising a plate-shaped blade protruding from an inner surface of the cylinder toward helical screw elements having a pitch in which a length of the blade in a screw axis direction is greater than the pitch in addition to the other limitations present in the claims.
The closest prior art of record, such as Nogossek, teach pins which extend from a cylinder sidewall towards a screw; however, the pins of the prior art have a length in the screw axis (synonymous to longitudinal axis) less than a pitch of the helical screw elements.  Alternatively plate shaped elements with lengths possibly greater than a screw pitch can be seen in Heston of record in which the element does not protrude inward farther than the inner wall of the cylinder and does not protrude toward helical screw elements, but rather towards a non-threaded screw portion.  Further discussion is found in applicant’s arguments filed 01/27/2022.
Claims 2-4, 6, 9, 10 and 12 depend upon claims 1 and 8 are and therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742